BANK OF MARIN BANCORP EXHIBIT 12.01 RATIO OF EARNINGS TO FIXED CHARGES RATIO OF EARNINGS TO FIXED CHARGES TO PREFERRED DIVIDENDS ThreeMonthsended Year Ended December 31 (Dollars in thousands) March31, 2009 Excluding Interest on Deposits Income before income taxes, as reported $ Fixed charges: Interest expense on borrowed funds Estimated interest component of net rent expense (1) Total fixed charges Preferred dividend requirements (2) - Fixed charges and preferred dividends Earnings $ Ratio of earnings to fixed charges x x x x x x Ratio of earnings to fixed charges and preferred dividends x x x x x x ThreeMonthsended Year Ended December31 (Dollars in thousands) March31, 2009 Including Interest on Deposits Income before income taxes, as reported $ Fixed charges: Interest expense Estimated interest component of net rent expense (1) Total fixed charges Preferred dividend requirements (2) - Fixed charges and preferred dividends Earnings $ Ratio of earnings to fixed charges x x x x x x Ratio of earnings to fixed charges and preferred dividends x x x x x x (1) Calculated using a 1/3 interest factor on rent expense, which is considered by management to be a reasonable estimate of the interest within rent expense. (2) No shares of ourpreferred stock were outstanding during the years ended December 31, 2007, 2006, 2005, and 2004 and we did not pay preferred stock dividends during these periods. Dividend accrued in 2008 and 2009 included accretion of preferred stock.
